Exhibit 10.3

Amended and Restated 2002 Equity Incentive Plan

of

Asbury Automotive Group, Inc.

As Amended and Restated Effective February 17, 2010

Section 1. Purpose. The purposes of this Asbury Automotive Group, Inc. Amended
and Restated 2002 Equity Incentive Plan are to promote the interests of Asbury
Automotive Group, Inc. and its shareholders by (i) attracting and retaining
exceptional directors, officers and other key employees (including prospective
officers and key employees) of the Company and its Subsidiaries and
(ii) enabling such individuals to participate in the long-term growth and
financial success of the Company.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and
(ii) any entity in which the Company has a significant equity interest, in
either case as determined by the Committee.

“Award” shall mean any award that is permitted under Section 6 and granted under
the Plan.

“Award Agreement” shall mean any written or electronic agreement, contract, or
other instrument or document evidencing any Award, which may, but need not,
require execution or acknowledgment by a Participant.

“Board” shall mean the Board of Directors of the Company.

“Change of Control” shall (i) have the meaning set forth in an Award Agreement,
or (ii) if there is no definition set forth in an Award Agreement, mean an event
or series of events, not including any events occurring prior to or in
connection with an initial public offering of Shares (including the occurrence
of such initial public offering), by which:

(A) during any period of 12 consecutive calendar months, individuals whose
appointment or election to the Board was endorsed by a majority of the Board
before the date of the appointment or election shall cease to constitute a
majority of the Board;

(B) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries (a “Reorganization”) or sale or other disposition of all or
substantially all of the assets of the Company to an entity that is not an
affiliate of the Company (a “Sale”), that in each case requires the approval of
the Company’s stockholders under the law of the Company’s jurisdiction of
organization, whether for such Reorganization or Sale (or the issuance of
securities of the Company in such Reorganization or Sale), unless immediately
following such Reorganization or Sale 50% or more of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of (i) the entity resulting from such
Reorganization, or the entity which has acquired all or substantially all of the
assets of the Company (the “Surviving Entity”), or (ii) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
50% or more of the total voting power (in respect of the election of directors,
or similar officials in the case of an entity other than a corporation) of the
Surviving Entity (the “Parent Entity”), is represented by the Company’s
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”) that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), and such voting power among the holders thereof is in substantially the
same proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale;

(C) any “person” (as such term is defined in Section 13(d) of the Exchange Act
(or any successor section thereto)), corporation or other entity (other than
(i) the Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, or (iii) any company
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Shares), becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange Act
(or any successor rule thereto)), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then-outstanding securities.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Committee” shall mean the compensation committee of the Board or a subcommittee
thereof, or such other committee of the Board as may be designated by the Board
to administer the Plan. The Committee shall consist solely of two or more
Independent Directors appointed by and holding office at the pleasure of the
Board, each of whom is intended to qualify as both a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act or any successor rule, an “outside
director” for purposes of Section 162(m) of the Code and an “independent
director” under the rules of any Securities Exchange; provided that any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the foregoing requirements for membership or other requirements
provided in any charter of the Committee.

 

1



--------------------------------------------------------------------------------

“Company” shall mean Asbury Automotive Group, Inc., together with any successor
thereto.

“Covered Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

“Deferred Share Unit” shall mean a deferred share unit Award granted under the
Plan, which represents an unfunded and unsecured promise to deliver Shares in
accordance with the terms of the applicable Award Agreement.

“Equity Restructuring” shall mean a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the Shares (or other securities of the Company) or the share price
thereof and causes a change in the per share value of the Shares underlying
outstanding Awards.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exercise Price” shall mean (i) in the case of Options, the price specified in
the applicable Award Agreement as the price-per-Share at which such Share can be
purchased pursuant to the Option or (ii) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

“Fair Market Value” shall mean, (A) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and
(B) with respect to the Shares, as of any date, (i) the closing sales price of
the Shares as reported on the composite tape for securities traded on the New
York Stock Exchange for such date (or if not then trading on the New York Stock
Exchange, the closing sales price of the Shares on the stock exchange or
over-the-counter market on which the Shares are principally trading on such
date), or, if there were no sales on such date, on the closest preceding date on
which there were sales of Shares or (ii) in the event there shall be no public
market for the Shares on such date, the fair market value of the Shares as
determined in good faith by the Committee.

“Full Value Award” shall mean any Award other than (i) an Option, (ii) an SAR or
(iii) any other Award for which the Participant pays the intrinsic value
existing as of the date of grant (whether directly or by foregoing a right to
receive a payment from the Company or any Subsidiary).

“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that (i) is granted under Section 6 of the Plan and (ii) is intended to qualify
for special Federal income tax treatment pursuant to Section 421 and 422 of the
Code, as now constituted or subsequently amended, or pursuant to a successor
provision of the Code, and which is so designated in the applicable Award
Agreement.

“Independent Director” shall mean a member of the Board who is neither (i) an
employee of the Company nor (ii) an employee of any of the Company’s Affiliates.

“Nonqualified Stock Option” shall mean a right to purchase Shares from the
Company that (i) is granted under Section 6 of the Plan and (ii) is not an
Incentive Stock Option.

“Option” shall mean an Incentive Stock Option or a Nonqualified Stock Option or
both, as the context requires.

“Participant” shall mean any director, officer or other key employee (including
any prospective officer or key employee) of the Company or its Subsidiaries
eligible for an Award under Section 5 of the Plan and selected by the Committee
to receive an Award under the Plan.

“Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 6(g) of the
Plan.

“Performance Criteria” shall mean the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

“Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

“Performance Goal” shall mean, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

 

2



--------------------------------------------------------------------------------

“Performance Period” shall mean the one or more periods of time as the Committee
may select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award.

“Performance Share Unit” shall mean a performance share unit Award granted under
the Plan, which represents an unfunded and unsecured promise to deliver Shares,
cash, other securities, other Awards or other property upon the attainment of
Performance Goals in accordance with the terms of the applicable Award
Agreement.

“Permitted Transferee” shall mean, with respect to a Participant, any “family
member” of the Participant, as defined under the instructions to use of the Form
S-8 Registration Statement under the Securities Act of 1933, as amended.

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.

“Plan” shall mean this Asbury Automotive Group, Inc. Amended and Restated 2002
Equity Incentive Plan.

“Repricing” shall mean (i) lowering the Exercise Price of an Option or SAR after
it has been granted, (ii) cancellation of an Option or an SAR in exchange for
cash or another Award when the Option or SAR price per share exceeds the Fair
Market Value of the underlying Shares, and (iii) any other action with respect
to an Option or an SAR that is treated as a repricing under (A) generally
accepted accounting principles or (B) any applicable stock exchange rules.

“Restricted Share” shall mean a Share delivered under the Plan that is subject
to certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

“Restricted Share Unit” shall mean a restricted share unit Award granted under
the Plan, which represents an unfunded and unsecured promise to deliver Shares,
cash, other securities, other Awards or other property in accordance with the
terms of the applicable Award Agreement.

“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.

“SAR” shall mean a stock appreciation right granted under the Plan, which
represents an unfunded and unsecured promise to deliver Shares, cash, other
securities, other Awards or other property equal in value to the excess, if any,
of the Fair Market Value per Share over the Exercise Price per Share of the SAR,
subject to the terms of the applicable Award Agreement.

“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the staff thereof.

“Securities Exchange” shall mean any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded.

“Shares” shall mean the common shares of the Company, $0.01 par value, or such
other securities of the Company (i) into which such common shares shall be
changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (ii) as may be
determined by the Committee pursuant to Section 4(b).

“Subsidiary” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

“Substitute Awards” shall have the meaning specified in Section 4(c).



Section 3. Administration.

(a) The Plan shall be administered by the Committee. Subject to the terms of the
Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant and designate those Awards
which shall constitute Performance Compensation Awards, (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Awards; (v) determine whether, to what extent,
and under what circumstances Awards may be settled or exercised in cash, Shares,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award (subject to
Section 162(m) of the Code with respect to Performance Compensation Awards)
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret, administer, reconcile any inconsistency,
correct any default and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (viii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; (ix) establish and
administer Performance Goals and certify whether, and to what extent, they have
been attained; and (x) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan.

 

3



--------------------------------------------------------------------------------

(b) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.

(c) No member of the Board, the Committee or any employee of the Company (each
such person, a “Covered Person”) shall be liable for any action taken or omitted
to be taken or any determination made in good faith with respect to the Plan or
any Award hereunder. Each Covered Person shall be indemnified and held harmless
by the Company against and from (i) any loss, cost, liability or expense
(including attorneys’ fees) that may be imposed upon or incurred by such Covered
Person in connection with or resulting from any action, suit or proceeding to
which such Covered Person may be a party or in which such Covered Person may be
involved by reason of any action taken or omitted to be taken under the Plan or
any Award Agreement and (ii) any and all amounts paid by such Covered Person,
with the Company’s approval, in settlement thereof, or paid by such Covered
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Covered Person; provided that the Company shall have the right, at
its own expense, to assume and defend any such action, suit or proceeding and,
once the Company gives notice of its intent to assume the defense, the Company
shall have sole control over such defense with counsel of the Company’s choice.
The foregoing right of indemnification shall not be available to a Covered
Person to the extent that a court of competent jurisdiction in a final judgment
or other final adjudication, in either case not subject to further appeal,
determines that the acts or omissions of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s bad faith, fraud or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which Covered Persons may be
entitled under the Company’s Restated Certificate of Incorporation or Restated
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless.

(d) With respect to any Performance Compensation Award granted under the Plan,
the Plan shall be interpreted and construed in accordance with Section 162(m) of
the Code.

(e) To the extent permitted by applicable law or the rules of any Securities
Exchange, the Board or Committee may from time to time delegate to a committee
of one or more Independent Directors or one or more officers of the Company the
authority to grant or amend Awards or to take other administrative actions
pursuant to Section 3; provided, however, that in no event shall an officer of
the Company be delegated the authority to grant Awards to, or amend Awards held
by, the following individuals: (i) individuals who are subject to Section 16 of
the Exchange Act, (ii) Covered Employees, or (iii) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder; provided, further, that any delegation of administrative authority
shall only be permitted to the extent it is permissible under Section 162(m) of
the Code, applicable securities laws (including, without limitation, Rule 16b-3
of the Exchange Act or any successor rule), and the rules of any Securities
Exchange. Any delegation hereunder shall be subject to the restrictions and
limits that the Board or Committee specifies at the time of such delegation, and
the Board or Committee may at any time rescind the authority so delegated or
appoint a new delegate. At all times, the delegatee appointed under this
Section 3(e) shall serve in such capacity at the pleasure of the Board and the
Committee.

Section 4. Shares Available for Awards.

(a) Shares Available. Subject to adjustment as provided in Section 4(b) and
Section 7(c), (i) the aggregate number of Shares that may be delivered pursuant
to Awards granted under the Plan shall be the sum of (x) 2,575,000 Shares and
(y) any Shares which remained available for delivery under the Plan immediately
prior to the effective date of shareholder approval of this amendment and
restatement of the Plan; (ii) the maximum number of Shares with respect to which
Options or SARs (or any other Award that is not a Full Value Award) may be
granted to any Participant during a rolling 36-month period (measured from the
date of any grant) shall be 1,500,000; (iii) the maximum number of Shares with
respect to which Full Value Awards may be granted to any Participant during a
rolling 36-month period (measured from the date of any grant) shall be 750,000;
and (iv) the aggregate number of Shares with respect to which Incentive Stock
Options may be granted shall be no more than the aggregate number of Shares
authorized for delivery under the foregoing clause (i). If, after the effective
date of shareholder approval of this amendment and restatement of the Plan, any
Award granted under the Plan is forfeited, or otherwise expires, terminates,
lapses or is canceled for any reason, or an Award is settled in cash without the
delivery of Shares to the Participant, then the Shares covered by such Award
shall again become available to be delivered pursuant to Awards under the Plan.
Any Shares tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award, and any Shares subject to SARs
that are not issued in connection with the stock settlement of such SARs on
exercise thereof, shall again become available to be delivered pursuant to
Awards under the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available to be delivered pursuant to Awards under the Plan.

Notwithstanding the provisions of this Section 4(a), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code. To the extent that the aggregate fair market value of stock with respect
to which “incentive stock options” (within the meaning of Section 422 of the
Code, but without regard to Section 422(d) of the Code) are exercisable for the
first time by a Participant during any calendar year under the Plan, and all
other plans of the Company and any subsidiary or parent corporation thereof
(each as defined in Section 424(f) and (e) of

 

4



--------------------------------------------------------------------------------

the Code, respectively), exceeds $100,000, the Options shall be treated as
Nonqualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the preceding sentence shall be applied by taking Options
and other “incentive stock options” into account in the order in which they were
granted and the Fair Market Value of stock shall be determined as of the time
the respective options were granted.

(b) Adjustments.

(i) In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), stock split, reverse stock
split, reorganization, merger, consolidation, split-up, combination, repurchase,
or exchange of Shares or other securities of the Company, issuance of warrants
or other rights to purchase Shares or other securities of the Company, or other
similar corporate transaction or event, other than an Equity Restructuring,
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number of Shares or other securities of the Company
(or number and kind of other securities or property) with respect to which
Awards may be granted (including, but not limited to, adjustments of the
limitations in Section 4(a)) and (ii) the terms of any outstanding Award,
including (A) the number of Shares or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Awards or to
which outstanding Awards relate and (B) the Exercise Price with respect to any
Award.

(ii) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Section 4(b)(i) or Section 7(c):

(A) The number and type of securities or other property subject to each
outstanding Award and the exercise price or grant price thereof, if applicable,
shall be equitably adjusted; and/or

(B) The Committee shall make such equitable adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of Shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Section 4(a)). The adjustments provided under this
Section 4(b)(ii) shall be nondiscretionary and shall be final and binding on the
affected Participant and the Company.

(c) Substitute Awards. Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by a company acquired by the Company or with which the
Company combines (“Substitute Awards”). The number of Shares underlying any
Substitute Awards shall be counted against the aggregate number of Shares
available for Awards under the Plan; provided, however, that Substitute Awards
issued in connection with the assumption of, or in substitution for, outstanding
awards previously granted by an entity that is acquired by the Company or any of
its Subsidiaries or Affiliates through a merger or acquisition shall not be
counted against the aggregate number of Shares available for Awards under the
Plan. In the event that an entity acquired by the Company or any of its
Subsidiaries or Affiliates or with which the Company or any of its Subsidiaries
or Affiliates combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Affiliates immediately prior to such acquisition or combination.

(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares.

Section 5. Eligibility. Any director, officer or other key employee (including
any prospective officer or key employee) of the Company or any of its
Subsidiaries (including any prospective officer or key employee) shall be
eligible to be designated a Participant.

 

5



--------------------------------------------------------------------------------

Section 6. Awards.

(a) Types of Awards. Subject to the provisions of the Plan (including, without
limitation, Section 9(r)), Awards may be made under the Plan in the form of
(i) Options, (ii) SARs, (iii) Restricted Shares, (iv) Restricted Share Units,
(v) Deferred Share Units, (vi) Performance Share Units and (vii) other
equity-based or equity-related Awards that the Committee determines are
consistent with the purpose of the Plan and the interests of the Company. Awards
may be granted in tandem with other Awards. No Incentive Stock Option (other
than an Incentive Stock Option that may be assumed or issued by the Company in
connection with a transaction to which Section 424(a) of the Code applies) may
be granted to a person who is not eligible to receive an Incentive Stock Option
under the Code.

(b) Options.

(i) Grant. Subject to the provisions of the Plan (including, without limitation,
Section 9(r)), the Committee shall have sole and complete authority to determine
the Participants to whom Options shall be granted, the number of Shares to be
covered by each Option, whether the Option will be an Incentive Stock Option or
a Nonqualified Stock Option, and the conditions and limitations applicable to
the exercise of the Option. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with such rules as
may be prescribed by Section 422 of the Code and any regulations related
thereto, as may be amended from time to time. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option. If
an Option is intended to be an Incentive Stock Option, and if for any reason
such Option (or any portion thereof) shall not qualify as an Incentive Stock
Option, then, to the extent of such nonqualification, such Option (or portion
thereof) shall be regarded as a Nonqualified Stock Option appropriately granted
under the Plan; provided that such Option (or portion thereof) otherwise
complies with the Plan’s requirements relating to Nonqualified Stock Options.

(ii) Exercise Price. The Exercise Price of each Share covered by an Option shall
be set by the Committee, but, except in the case of Substitute Awards, shall not
be less than 100% of the Fair Market Value of such Share on the date the Option
is granted (or, in the case of Incentive Stock Options, on the date the
Incentive Stock Option is modified, extended or renewed for purposes of
Section 424(h) of the Code). Options are intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Code. Repricing of
Options granted under the Plan shall not be permitted without prior shareholder
approval, and any action that would be deemed to result in a Repricing of an
Option shall be deemed null and void if any requisite shareholder approval
related thereto is not obtained prior to the effective time of such action.

(iii) Exercise. Each Option shall be vested and exercisable at such times and
subject to such terms and conditions as the Committee may, in its sole
discretion, specify in the applicable Award Agreement or thereafter. Except as
otherwise specified by the Committee in the Award Agreement, Options shall
become vested and exercisable with respect to one-third of the Shares subject to
such Options on each of the first three anniversaries of the date of grant. The
Committee may impose such conditions with respect to the exercise of Options,
including without limitation, any relating to the application of Federal or
state securities laws, as it may deem necessary or advisable.

(iv) Payment.

(A) No Shares shall be delivered pursuant to any exercise of an Option until
payment in full of the aggregate Exercise Price therefor is received by the
Company. Such payment may be made in cash, or its equivalent, or (x) by
exchanging Shares owned by the Participant (which are not the subject of any
pledge or other security interest), (y) subject to such rules as may be
established by the Committee, through delivery of irrevocable instructions to a
broker to sell the Shares otherwise deliverable upon the exercise of the Option
and to deliver promptly to the Company an amount equal to the aggregate Exercise
Price, or (z) subject to such rules as may be established by the Committee, by
electing to have the Company withhold Shares otherwise deliverable upon the
exercise of the Option, or by a combination of the foregoing; provided that the
combined value of all cash and cash equivalents and the Fair Market Value of any
such Shares so tendered to the Company as of the date of such tender is at least
equal to such aggregate Exercise Price.

(B) Wherever in this Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.



(v) Expiration. Each Option shall expire immediately, without any payment, upon
the earlier of (A) the tenth anniversary of the date the Option is granted, or
(B) except as otherwise set forth in the applicable Award Agreement, the date
the Participant who is holding the Option ceases to be employed by the Company
or one of its Subsidiaries. In no event may an Option be exercisable after the
tenth anniversary of the date the Option is granted. An Award Agreement may
provide that if on the last day of the term of an Option the Fair Market Value
of one Share exceeds the Exercise Price of the Option, the Participant has not
exercised the Option and the Option has not expired, the Option shall be deemed
to have been exercised by the Participant on such day with payment made by
withholding Shares otherwise issuable in connection with the exercise of the
Option. In such event, the Company shall deliver to the Participant the number
of Shares for which the Option was deemed exercised, less the number of Shares
required to be withheld for the payment of the total purchase price and required
withholding taxes; provided, however, any fractional Share shall be settled in
cash.

 

6



--------------------------------------------------------------------------------

(c) SARs.

(i) Grant. Subject to the provisions of the Plan (including, without limitation,
Section 9(r)), the Committee shall have sole and complete authority to determine
the Participants to whom SARs shall be granted, the number of Shares to be
covered by each SAR Award, the Exercise Price thereof and the conditions and
limitations applicable to the exercise thereof. SARs may be granted in tandem
with another Award, in addition to another Award or freestanding and unrelated
to another Award. SARs granted in tandem with or in addition to an Award may be
granted either at the same time as the Award or at a later time.

(ii) Exercise Price. The Exercise Price of each Share covered by an SAR shall be
set by the Committee, but, except in the case of Substitute Awards, shall not be
less than 100% of the Fair Market Value of such Share on the date the SAR is
granted; provided that, to the extent permitted under Section 409A of the Code
and Department of Treasury regulations and other interpretive guidance issued
thereunder, the Exercise Price of each Share covered by a tandem SAR that is
granted subsequent to the grant date of the related Option may be less than 100%
of the Fair Market Value of such Share on the date the tandem SAR is granted
(but in no event less than the Exercise Price of the related Option). SARs are
intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code. Repricing of SARs granted under the Plan shall not
be permitted without prior shareholder approval, and any action that would be
deemed to result in a Repricing of an SAR shall be deemed null and void if any
requisite shareholder approval related thereto is not obtained prior to the
effective time of such action.

(iii) Exercise and Payment. An SAR shall entitle the Participant to receive an
amount equal to the excess, if any, of the Fair Market Value of a Share on the
date of exercise of the SAR over the Exercise Price thereof. The Committee shall
determine, in its sole discretion, whether an SAR shall be settled in cash,
Shares, other securities, other Awards or other property, or a combination of
any of the foregoing.

(iv) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of an SAR, the term, methods of exercise, methods and form of settlement, and
any other terms and conditions of any SAR. Any such determination by the
Committee may be changed by the Committee from time to time and may govern the
exercise of SARs granted or exercised thereafter. The Committee may impose such
conditions or restrictions on the exercise of any SAR as it shall deem
appropriate or desirable. In no event may an SAR be exercisable after the tenth
anniversary of the date the SAR is granted. An Award Agreement may provide that
if on the last day of the term of an SAR the Fair Market Value of one Share
exceeds the Exercise Price of the SAR, the Participant has not exercised the SAR
or the tandem Option (if applicable), and neither the SAR nor the Option has
expired, the SAR shall be deemed to have been exercised by the Participant on
such day. In such event, the Company shall make payment to the Participant in
accordance with this Section 6(c), reduced by the number of Shares (or cash)
required for withholding taxes; provided, however, any fractional Share shall be
settled in cash.

(d) Restricted Shares and Restricted Share Units.

(i) Grant. Subject to the provisions of the Plan (including, without limitation,
Section 9(r)), the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and Restricted Share Units to be
granted to each Participant, the duration of the period during which, and the
conditions, if any, under which, the Restricted Shares and Restricted Share
Units may be forfeited to the Company, and the other terms and conditions of
such Awards.

(ii) Transfer Restrictions. Restricted Shares and Restricted Share Units may not
be sold, assigned, transferred, pledged or otherwise encumbered except, in the
case of Restricted Shares, as provided in the Plan or the applicable Award
Agreement. Certificates issued in respect of Restricted Shares shall be
registered in the name of the Participant and deposited by such Participant,
together with a stock power endorsed in blank, with the Company or such other
custodian as may be designated by the Committee or the Company, and shall be
held by the Company or other custodian, as applicable, until such time as the
restrictions applicable to such Restricted Shares lapse. Upon the lapse of the
restrictions applicable to such Restricted Shares, the Company or other
custodian, as applicable, shall deliver such certificates to the Participant or
the Participant’s legal representative.

(iii) Payment. Each Restricted Share Unit shall have a value equal to the Fair
Market Value of a Share. Restricted Share Units shall be paid in cash, Shares,
other securities, other Awards or other property, as determined in the sole
discretion of the Committee, upon the lapse of restrictions applicable thereto,
or otherwise in accordance with the applicable Award Agreement, but in any event
within the period required by Section 409A of the Code such that it qualifies as
a “short-term deferral” pursuant to Section 1.409A-1(b)(4) of the Department of
Treasury regulations, unless the Committee shall determine that any such Award
shall be deferred.

(iv) Dividends. Dividends paid on any Restricted Shares may be paid directly to
the Participant, withheld by the Company subject to vesting of the Restricted
Shares pursuant to the terms of the applicable Award Agreement, or may be
reinvested in

 

7



--------------------------------------------------------------------------------

additional Restricted Shares or in additional Restricted Share Units, as
determined by the Committee in its sole discretion; provided that any such
dividends on Restricted Shares designated as a Performance Compensation Award
shall be withheld by the Company subject to vesting of the Restricted Shares
pursuant to the terms of the applicable Award Agreement, and, only after such
Restricted Shares have vested pursuant to the terms of the applicable Award
Agreement, any dividends so withheld may be paid directly to the Participant or
may be reinvested in additional Restricted Shares or in additional Restricted
Share Units, as determined by the Committee in its sole discretion.

(e) Other Stock-Based Awards. Subject to the provisions of the Plan (including,
without limitation, Section 9(r)), the Committee shall have the sole and
complete authority to grant to Participants other equity-based or equity-related
Awards (including Deferred Share Units and Performance Share Units) in such
amounts and subject to such terms and conditions as the Committee shall
determine; provided that any such Awards must comply, to the extent deemed
desirable by the Committee, with Rule 16b-3 and applicable law.

(f) Dividend Equivalents. Subject to the provisions of the Plan (including,
without limitation, Section 9(r)), in the sole and complete discretion of the
Committee, an Award, other than an Option or SAR, may provide the Participant
with dividends or dividend equivalents, payable in cash, Shares, other
securities, other Awards or other property, on a current or deferred basis, on
such terms and conditions as may be determined by the Committee in its sole
discretion, including, without limitation, payment directly to the Participant,
withholding of such amounts by the Company subject to vesting of the Award, or
reinvestment in additional Shares, Restricted Shares, Restricted Share Units or
other Awards; provided that any such dividends or dividend equivalents with
respect to Restricted Shares or Restricted Share Units designated as a
Performance Compensation Award shall be withheld by the Company subject to
vesting of the Restricted Shares or Restricted Share Units pursuant to the terms
of the applicable Award Agreement, and, only after such Restricted Shares have
vested pursuant to the terms of the applicable Award Agreement, any dividends or
dividend equivalents so withheld may be paid directly to the Participant or may
be reinvested in additional Shares, Restricted Shares, Restricted Share Units or
other Awards, as determined by the Committee in its sole discretion.

(g) Performance Compensation Awards.

(i) General. The Committee shall have the authority, at the time of grant of any
Award, to designate such Award (other than Options and SARs) as a Performance
Compensation Award in order to qualify such Award as “qualified
performance-based compensation” under Section 162(m) of the Code. Options and
SARs granted under the Plan shall not be included among Awards that are
designated as Performance Compensation Awards under this Section 6(g).

(ii) Eligibility. The Committee will, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code) which Participants will be
eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 6(g). Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

(iii) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply to the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and the Performance Formula. Within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.



(iv) Performance Criteria. Notwithstanding the foregoing, the Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and shall be limited to the following: (1) net income before or
after taxes, (2) earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization), (3) operating income,
(4) earnings per share, (5) return on shareholders’ equity, (6) return on
investment, (7) return on assets, (8) level or amount of acquisitions, (9) share
price, (10) profitability/profit margins, (11) market share, (12) revenues or
sales (based on units and/or dollars), (13) costs, (14) cash flow, (15) working
capital, (16) objective measures of customer satisfaction, (17) objective
measures of employee satisfaction, (18) expense levels and expense ratios,
(19) gross margin and gross margin ratios, (20) employee turnover,
(21) implementation of systems, (22) completion of projects, (23) level or
amount of divestitures, (24) goals related to capitalization or restructuring of
the balance sheet, and (25) goals related to management or expense
restructuring. The Performance Criteria may be applied on an absolute basis
and/or be relative to one or

 

8



--------------------------------------------------------------------------------

more peer companies or indices or any combination thereof. To the extent
required under Section 162(m) of the Code, the Committee shall, within the first
90 days of the applicable Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period.

(v) Performance Goals. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code), or any time thereafter (but only to
the extent the exercise of such authority after such 90-day period (or such
shorter period, if applicable) would not cause the Performance Compensation
Awards granted to any Participant for the Performance Period to fail to qualify
as “qualified performance-based compensation” under Section 162(m) of the Code),
in its sole and absolute discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period to the extent permitted under
Section 162(m) of the Code (1) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development
affecting the Company, or any of its Affiliates, Subsidiaries, divisions or
operating units (to the extent applicable to such Performance Goal) or (2) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company or any of its Affiliates, Subsidiaries, divisions or
operating units (to the extent applicable to such Performance Goal), or the
financial statements of the Company or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance
Goal), or of changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, accounting
principles, law or business conditions.

(vi) Payment of Performance Compensation Awards.

(A) Condition to Receipt of Payment. A Participant must be employed by the
Company on the last day of a Performance Period to be eligible for payment in
respect of a Performance Compensation Award for such Performance Period.
Notwithstanding the foregoing, in the discretion of the Committee, Performance
Compensation Awards may be paid to Participants who have retired or whose
employment has terminated after the beginning of the Performance Period for
which a Performance Compensation Award is made, or to the designee or estate of
a Participant who died prior to the last day of a Performance Period, but not
unless and until the Committee has certified attainment of the relevant
Performance Goal(s) in accordance with Section 6(g)(vi)(C).

(B) Limitation. A Participant shall be eligible to receive payments in respect
of a Performance Compensation Award only to the extent that (1) the Performance
Goal(s) for such period are achieved and certified by the Committee in
accordance with Section 6(g)(vi)(C) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.

(C) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing that amount of the Performance
Compensation Awards earned for the period based upon the Performance Formula.
The Committee shall then determine the actual size of each Participant’s
Performance Compensation Award for the Performance Period and, in so doing, may
apply negative discretion as authorized by Section 6(g).

(D) Negative Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
it sole judgment, reduce or eliminate the amount of the Performance Compensation
Award earned under the Performance Formula in the Performance Period.

(E) Timing of Award Payments. The Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
possible following completion of the certifications required by Section 6(g),
but in any event within the period required by Section 409A of the Code such
that it qualifies as a “short-term deferral” pursuant to Section 1.409A-1(b)(4)
of the Department of Treasury regulations, unless the Committee shall determine
that any Performance Compensation Award shall be deferred.

(F) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award that may be granted
to any one Participant under the Plan during a rolling 36-month period (measured
from the date of any grant) is 1,500,000 Shares or, in the event the Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, the equivalent cash value of 1,500,000 Shares on the last day of the
Performance Period to which such Award relates, in each case subject to
adjustment as provided in Section 4(b). Furthermore, any Performance
Compensation Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase in a manner
prohibited by Section 162(m) of the Code.



(G) Discretion. In no event shall any discretionary authority granted to the
Committee by the Plan be used to (x) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, (y) increase a
Performance Compensation Award for any Participant at any time after the first
90 days of the Performance Period (or, if shorter, the maximum period allowed
under Section 162(m)) or (z) increase a Performance Compensation Award above the
maximum amount payable under Sections 4(a) or 6(g) of the Plan.

 

9



--------------------------------------------------------------------------------

Section 7. Amendment and Termination.

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without shareholder approval, if such approval is necessary to comply with any
tax or regulatory requirement applicable to the Plan (including, without
limitation, the rules of any Securities Exchange), and no amendment to the
definition of Repricing shall be made without shareholder approval; and provided
further that any such amendment, alteration, suspension, discontinuance or
termination that would impair the rights of any Participant or any holder or
beneficiary of any Option theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.

(b) Amendments to Awards. The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted, prospectively or retroactively; provided that no
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination (including, without limitation, any Repricing) shall be made without
shareholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Award (including, without limitation,
the rules of any Securities Exchange); and provided further that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.

(c) Adjustment of Awards. Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) hereof or the occurrence of a Change of Control), other than an
Equity Restructuring, affecting the Company, any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles or law (i) whenever the Committee, in
its sole discretion, determines that such adjustments are appropriate or
desirable, including, without limitation, providing for a substitution or
assumption of Awards, accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time for exercise
prior to the occurrence of such event and (ii) if deemed appropriate or
desirable by the Committee, in its sole discretion, by providing for a cash
payment to the holder of an Award in consideration for the cancellation of such
Award, including, in the case of an Option or SAR, a cash payment to the holder
of such Option or SAR in consideration for the cancellation of such Option or
SAR in an amount equal to the excess, if any, of the Fair Market Value (as of a
date specified by the Committee) of the Shares subject to the Option or SAR over
the aggregate Exercise Price of such Option or SAR (it being understood that, in
such event, any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR may be
canceled and terminated without any payment or consideration therefor);
provided, however, that no adjustment pursuant to this Section 7(c) shall be
authorized to the extent that such authority or adjustment would cause an Award
designated by the Committee as a Performance Compensation Award under
Section 6(g) of the Plan to fail to qualify as “qualified performance-based
compensation” under Section 162(m) of the Code.

In the event of (i) a merger of the Company with or into another corporation,
(ii) a merger of any Subsidiary with or into another corporation that requires
the approval of the Company’s stockholders under the law of the Company’s
jurisdiction of organization, or (iii) the sale or disposition of substantially
all of the assets of the Company, each outstanding Option shall either continue
in effect, be assumed or an equivalent option substituted therefor by the
successor corporation or a “parent corporation” (as defined in Section 424(e) of
the Code) or “subsidiary corporation” (as defined in Section 424(f) of the Code)
of the successor corporation, subject to any accelerated vesting in accordance
with Section 8 hereof. In the event that the Option does not continue in effect
or the successor corporation refuses to assume or substitute for the Option, the
Participant shall fully vest in and have the right to exercise the Option as to
all Shares subject to the Option, including Shares as to which it would not
otherwise be vested or exercisable (to the extent not otherwise vested under
Section 8 hereof). If an Option becomes fully vested and exercisable in lieu of
continuation, assumption or substitution as set forth in this paragraph, the
Company shall notify the Participant in writing or electronically that the
Option shall be fully vested and exercisable for a period of fifteen (15) days
from the date of such notice, or such shorter period as the Committee may
determine to be reasonable, and the Option shall terminate upon the expiration
of such period. For the purposes of this paragraph, the Option shall be
considered assumed if, following the merger or sale or disposition of assets,
the option confers the right to purchase or receive, for each Share subject to
the Option immediately prior to the merger or sale or disposition of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale or disposition of assets by holders of Shares for each Share
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale or disposition of assets is not
solely common stock of the successor corporation or its “parent corporation” or
“subsidiary corporation”, the Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, for each Share subject to the Option, to be solely common stock of
the successor corporation or its “parent corporation” or “subsidiary
corporation” equal in fair market value to the per share consideration received
by holders of Shares in the merger or sale or disposition of assets.

 

10



--------------------------------------------------------------------------------

Section 8. Change of Control. Unless otherwise provided in the applicable Award
Agreement, in the event of a Change of Control after the date of the adoption of
this Plan, (a) any outstanding Options and SARs then held by Participants that
are unexercisable or otherwise unvested shall automatically be deemed
exercisable or otherwise vested, as the case may be, as of immediately prior to
such Change of Control and (b) all other outstanding Awards (i.e., other than
Options and SARs) then held by Participants that are unexercisable, unvested or
still subject to restrictions, forfeiture or satisfaction of Performance Goals,
shall automatically be deemed exercisable or vested, all restrictions and
forfeiture provisions related thereto shall lapse, and all Performance Goals
shall be deemed to have been satisfied at the target level, as the case may be,
as of immediately prior to such Change of Control.

Section 9. General Provisions.

(a) Nontransferability. Each Award (and any rights and obligations thereunder)
shall be exercisable only by the Participant during the Participant’s lifetime,
or, if permissible under applicable law, by the Participant’s legal guardian or
representative, and no Award (or any rights and obligations thereunder) may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. All terms and conditions of the Plan and all Award Agreements shall
be binding upon any permitted successors and assigns. Notwithstanding the
foregoing, the Committee, in its sole discretion, may determine to permit a
Participant to transfer an Award other than an Incentive Stock Option to any one
or more Permitted Transferees, subject to any state, federal, local or foreign
tax and securities laws applicable to transferable Awards, and subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution, (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Participant
(other than the ability to further transfer the Award), and (iii) the
Participant and the Permitted Transferee shall execute any and all documents
requested by the Committee, including, without limitation documents to
(x) confirm the status of the transferee as a Permitted Transferee, (y) satisfy
any requirements for an exemption for the transfer under applicable federal,
state and foreign securities laws and (z) evidence the transfer.

(b) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).

(c) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations, and other requirements of the SEC,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable Federal or state laws, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions.

(d) Withholding.

(i) A Participant may be required to pay to the Company or any Affiliate and the
Company or any Affiliate shall have the right and is hereby authorized to
withhold from any Award, from any payment due or transfer made under any Award
or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities, other Awards or other
property) of any applicable withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes.

(ii) Without limiting the generality of clause (i) above, a Participant may
satisfy, in whole or in part, the foregoing withholding liability by delivery of
Shares owned by the Participant (which are not subject to any pledge or other
security interest) with a Fair Market Value equal to such withholding liability
or by having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Option a number of Shares with a Fair Market
Value equal to such withholding liability. The number of Shares which may be so
withheld shall be limited to the number of Shares which have a fair market value
on the date of withholding equal to the aggregate amount of such liabilities not
to exceed the minimum statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income.



(e) Full Value Award Vesting Limitations. Notwithstanding any other provision of
the Plan to the contrary, Full Value Awards shall become vested over a period of
not less than three years (or, in the case of vesting based upon the attainment
of Performance Goals or other performance-based objectives, over a period of not
less than one year measured from the commencement of the period over which
performance is evaluated) following the date the Award is made; provided,
however, that, notwithstanding the foregoing, (i) the Committee may lapse or
waive such vesting restrictions upon the Participant’s death, disability or
retirement, or upon a Change of Control, and (ii) Full Value Awards that result
in the issuance of an aggregate of up to ten percent (10%) of the Shares
available pursuant to Section 4(a) as of the date this Section 9(e) is effective
may be granted to any one or more Participants without respect to such minimum
vesting provisions

 

11



--------------------------------------------------------------------------------

(f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, disability or
termination of employment or service of a Participant, and the effect, if any,
of such other events as may be determined by the Committee.

(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options restricted stock, shares and other types of Awards provided for
hereunder (subject to shareholder approval if such approval is required), and
such arrangements may be either generally applicable or applicable only in
specific cases.

(h) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of, or in any
consulting relationship to, the Company or any Affiliate, nor shall it be
construed as giving a Participant any rights to continued service on the Board.
Further, the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

(i) No Rights as Shareholder. No Participant or holder or beneficiary of any
Award shall have any rights as a shareholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, the applicable Award
Agreement shall specify if and to what extent the Participant shall not be
entitled to the rights of a shareholder in respect of such Awards; provided,
however, that Restricted Shares shall, unless otherwise provided in the Award
Agreement, remain subject to the provisions of Section 6(d)(ii) and (iv). Except
as otherwise provided in Section 4(b), Section 7(c) or the applicable Award
Agreement, no adjustments shall be made for dividends or distributions on
(whether ordinary or extraordinary, and whether in cash, Shares, other
securities or other property), or other events relating to, Shares subject to an
Award for which the record date is prior to the date such Shares are delivered
or otherwise become vested.

(j) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(l) Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole discretion has determined that any such offer,
if made, would be in compliance with all applicable requirements of the U.S.
Federal and any other applicable securities laws.

(m) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(n) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

(o) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election. If an
Award recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make any such election and the
Participant makes the election, the Participant shall notify the Committee of
such election within ten days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Section 83(b) of the
Code or other applicable provision.

(p) Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days
thereof.

 

12



--------------------------------------------------------------------------------

(q) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(r) Section 409A. To the extent applicable, the Plan and Award Agreements shall
be interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award may be subject to Section 409A of the Code,
the Committee may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (i) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of penalty taxes under Section 409A
of the Code.

(s) Forfeiture; Clawback. The Committee may, in its sole discretion, specify in
the applicable Award Agreement that any realized gain with respect to Options or
SARs and any realized value with respect to other Awards shall be subject to
forfeiture or clawback, in the event of (i) a Participant’s breach of any
non-competition, non-solicitation, confidentiality or other restrictive
covenants with respect to the Company or its Subsidiaries or (ii) a financial
restatement that reduces the amount of bonus or incentive compensation
previously awarded to a Participant that would have been earned had results been
properly reported.

Section 10. Term of the Plan.

(a) Effective Date. The Plan shall be effective as of the date of its approval
by the Board.

(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved under Section 10(a). Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under any such Award shall, nevertheless continue
thereafter.

 

13